Trilliant Exploration Corporation 10-K Exhibit 10.3 GEOLOGICAL REPORT OF THE MULUNCAY DEPOSIT OF THEPORTOVELO-ZARUMA-AYAPAMBA AREA EL ORO PROVINCE, ECUADOR Prepared For Ecuadorgoldcorp S.A AUTHOR: WIMER CASTRO FEBRUARY, TABLE OF CONTENTS INTRODUCTION 1 HISTORY 1 DESCRIPTION AND LOCATION 4 ACCESABILITY, CLIMATE, VEGETATION AND LOCAL FACILITIES 4 LOCAL AND REGIONAL GEOLOGICAL SETTING 6 DEPOSIT TYPES 7 LOCAL AND REGIONAL MINERALIZATION 8 EXPLORATION 10 DDH DRILLING 12 SAMPLING METHOD 12 SAMPLE PREPARATION FOR TESTING 12 ADJACENT CONCESSIONS 12 EXPLORATION POTENTIAL 13 CONCLUSIONS AND RECOMENDATIONS 13 i SUMMARY This assessment report has been prepared by Wilmer Castro who has researched the mining, treatment, economic analysis and further development potential of the property. The Muluncay District comprises a total area of 343 hectares in a readily assessable region of southern Ecuador. The gold mineralization found in the district is associated with an extensive high grade gold and silver epithermal vein system. This Preliminary Assessment Report was prepared by the author at the request of Ecuador gold Corp. S A. and is based on: a site visit in January 2008; interviews with Company management and other consultants engaged to assist I have visited the Muluncay District numerous times and am very familiar with the area and it’s potential. The writer has been requested by the Management of Ecuadogold to summarize the geology and mineral potential of the Muluncay Project within the prospective gold and silver-bearing vein systems in the Occidental Andean Cordillera primarily the Gen and Cristina veins. HISTORY The hills of Zaruma and Portovelo have been mined for gold and silver for centuries.
